Citation Nr: 9912473	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  98- 16 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1997 RO decision which granted service 
connection and a 30 percent rating for PTSD.  The veteran 
appealed for a higher rating.  In August 1998, the RO 
increased the PTSD rating to 50 percent, and the veteran 
continues to appeal for a higher rating.  He testified at a 
Board hearing in April 1999.


REMAND

The veteran's claim for a rating higher than 50 percent for 
PTSD is well grounded, meaning plausible, and the file 
indicates there is a further VA duty to assist him in 
developing the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

At his recent Board hearing, the veteran reported he was in 
receipt of disability benefits from the Social Security 
Administration (SSA) and he believed such benefits were 
mostly based on his PTSD.  He also indicated he continued to 
receive psychiatric outpatient treatment at the VA Medical 
Center (VAMC) in Salem.  The SSA records and ongoing VA 
treatment records should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The veteran's last VA 
psychiatric examination for compensation purposes was in July 
1998, and such did not include a Global Assessment of 
Functioning (GAF) score or other assessment of occupational 
and social impairment from PTSD.  At his Board hearing, the 
veteran requested another VA examination, and the Board 
agrees that such is warranted.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).


In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran disability benefits, 
as well as copies of all SSA decisions 
concerning such benefits.

2.  The RO should obtain copies of all of 
the veteran's outpatient and inpatient 
psychiatric treatment records, since 
February 1997, from the Salem VAMC, as 
well as any Vet Center records since 
February 1997. 

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims folder should be 
provided to and reviewed by the examiner.  
All psychiatric signs and symptoms, 
necessary for rating the disability, 
should be set forth in detail.  The 
doctor should assess the degree of 
occupational and social impairment from 
PTSD; a GAF score should be assigned and 
explained.

The RO should then review the claim for a higher rating for 
PTSD.  If the claim is denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, and given an opportunity to respond, before the 
case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


